Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of election of species in the reply filed on 11/11/22 is acknowledged. Therefore, Examiner will exam elected embodiment shown in Fig 1A.
Examiner determined that Applicant elected claims 9, 10, 12-13 are belong to non-elected embodiments (example: fig 2, fig 5-6, or other figures). Therefore, these claims are withdrawn from consideration. 
Claim 11 is unclear with objection, Examiner request Applicant to further clarify which embodiment supports this claims.
Claim Objections 
Claims  2 are objected to because of the following informalities:  
In claim 2, “a plurality of conducting elements disposed on the plurality of conducting lines” are not supported by the SPEC/drawing. This limitation lacks antecedent basis and/or is not supported by SPEC/drawings. Further clarification is required. 
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations, rejected under 35 U.S.C. 112, second paragraph, and/or discussed in the above claim objections (a plurality of conducting elements disposed on the plurality of conducting lines) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 8, 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cuno (WO 2019094287 A1) in view of Kim (US 20190318984 A1)
Regarding claim 8, CUNO disclosed An electronic (abstract; fig 1-16) panel, comprising: a substrate having a first surface and a side surface adjacent to the first surface (at least fig 6); a plurality of electronic elements disposed on the first surface (paragraph [50]-[52]); a magnetic bump disposed on the side surface; and a conducting line disposed on the side surface and electrically connected to the plurality of electronic elements (paragraph [52]-[54]).
CUNO lacks teaching: a plurality of magnetic bumps; and a plurality of conducting lines.
Kim teaches the electronic device comprising: a plurality of conducting lines with different shapes including line shape (at least fig 5-6, fig 13)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (duplication of plurality of conducting lines) and modify to previous discussed structure (modify to CUNO’s conductive portion) so as to further increase more conductivity for the modified structure. 
CUNO in view of Kim lacks teaching a plurality of magnetic bumps.
It would have been obvious to one having ordinary skill in the art before the effective filing date and/or at the time the invention was made to have a plurality of magnetic bumps, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The motivation to modify the previous discussed structure with the feature in the case law (applied case law with duplication of the essential working parts of a device including a plurality of magnetic bumps and/or conducting lines) is to provide more conductivities and engagement force.
 Regarding claim 11, modified CUNO further disclosed a plurality of conducting elements disposed on the plurality of conducting lines (see CUNO’s fig 3-5 and/or Kim’s fig 8-9).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841